DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 13, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2006/0257785 (Johnson).
Johnson, in [0059], discloses substrate that has layers (underlying layers, material layer) on its surface and in [0051]-[0052], discloses that the substrate is then coated with photoresist coating that is then photoimaged (exposed) and then subjected to post-exposure baking (the claimed baking process after exposing) and in [0053], discloses that the post-exposure baked photoresist coating is then immersed in a developer solvent (first developing) and is immediately after the PEB and will inherently have a first temperature during the first developing, and in [0057], discloses a further rinsing with a developer solvent (the claimed second developing) wherein the substrate has already been subjected to a developing process and will inherently be at a second temperature (different than the first temperature) during the second developing, wherein the developing processes are performed prior to etching.  Johnson, in [0039], discloses that the photoresist material includes metal fillers such as indium, tin.  Johnson, in [0061], discloses that the patterned photoresist substrates (after exposing and developing) can be subjected to etching wherein the etching treatment treats the exposed surfaces of the substrate (surface of substrate not covered with the photoresist pattern) i.e., using the patterned resist layer as a mask to etch the exposed underlying layers on the substrate.  Johnson discloses the same claimed resist composition layer that has a metal-containing photoresist, and is subjected to the same claimed exposure and same claimed developing process and will inherently remove metal residues during the developing process since the developing process removes a portion of the resist layer that includes in it metal components (metal residuals) (claims 1-3, 5, 8-9, 15 ). Johnson, in [0019] discloses that the exposure can be to radiation such as UV or X-rays i.e., exposure wavelengths can include wavelengths such as 13.5nm (claim 13).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,511. Although the claims at issue are not identical, they are not patentably distinct from each other because U. S. Patent No. 10,866,511 full encompasses claims 1-20 of the instant application, and in light of the specification of U. S. Patent No. 10,866,511, teaches the same claimed post-exposure baking process (PEB, baking), PEB temperature, the same claimed exposure wavelength (EUV), and exposure dose.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM .  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 22, 2022.